Motion by petitioner (1) to withdraw the motion to confirm the Referee’s report, on the ground that the respondent has been automatically disbarred by reason of his conviction and sentence for a felony in the United States District Court for the Southern District of New York, on September 23, 1976, (2) to vacate this court’s order dated January 11, 1977 which authorized the institution of the proceeding against respondent and (3) to strike respondent’s name from the rolls of attorneys by reason of said conviction. Motion granted. The motion to confirm the Referee’s report is deemed withdrawn and the order authorizing the proceeding is deemed recalled and vacated. The respondent is disbarred. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law, forthwith (Matter of Chu, *61442 NY2d 490). Gulotta, P. J., Hopkins, Latham, Cohalan and Damiani, JJ., concur.